DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 objected to because of the following informalities:  line 1 recites “A communications device”, it should be corrected to “A communication device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rimini et al. (US 20150139122, hereinafter “Rimini”).
Regarding claim 1, Rimini discloses,
 	A signal processing chip (i.e., NLIC module, Fig. 3) comprising: 
 	“a receiver configured to receive a wireless local area network (WLAN) (the first RATs may comprise  Wireless Local Area Network (WLAN) technology, [0066]) analog baseband signal from a baseband chip (NLIC module receives signal from Analog-Chip  via multiplexer 326 and 328, Fig. 3 and [0053]-[0055])”; 
“an analog-to-digital converter (ADC) coupled to the receiver (ADC 312 or ADC 314, Fig. 3) and configured to convert the WLAN analog baseband signal into a WLAN digital baseband signal (a first analog-to-digital converter (ADC) (e.g., the ADC 312 from FIG. 3) configured to perform analog-to-digital conversion of a baseband version of the signal transmitted on the first aggressor frequency band to generate a digitized aggressor signal, a second ADC (e.g., the ADC 314 from FIG. 3) configured to perform analog-to-digital conversion of the composite intended signal plus self-jamming interference to generate a digital composite signal, [0068]-[0072])”; 
“a processor coupled to the ADC (The apparatus (e.g., the wireless communication device 300) may further comprise a controller (e.g., the controller 310 from FIG. 3) configured to program the adaptive NLIC filter (e.g., the NLIC filter 318) according to a non-linear self-jamming mechanism, [0071]) and configured to process the WLAN digital baseband signal to obtain a WLAN analog intermediate frequency signal (a digital-to-analog converter (DAC) (e.g., the DAC 316 from FIG. 3) configured to perform digital-to-analog conversion of the digital composite signal without the self-jamming interference as it was removed in the arithmetic unit 324, [0068]-0070])”; and 
“a transmitter coupled to the processor and configured to send the WLAN analog intermediate frequency signal to a radio frequency processing apparatus (a third interfacing circuit (e.g., a de-multiplexer 330 from FIG. 3) configured to interface the DAC (e.g., the DAC 316) with the second transceiver (e.g., the transceiver 306) during the first operating mode, and to interface the DAC (e.g., the DAC 316) with the first transceiver (e.g., the transceiver 304) during the second operating mode, [0070]).”
Regarding claim 2, Rimini discloses,
 	“wherein the processor comprises: an intermediate frequency processor configured to process the WLAN digital baseband signal to obtain a WLAN digital intermediate frequency signal (a first analog-to-digital converter (ADC) (e.g., the ADC 312 from FIG. 3) configured to perform analog-to-digital conversion of a baseband version of the signal transmitted on the first aggressor frequency band to generate a digitized aggressor signal, a second ADC (e.g., the ADC 314 from FIG. 3) configured to perform analog-to-digital conversion of the composite intended signal plus self-jamming interference to generate a digital composite signal, [0068]-[0072]); and a digital-to-analog converter (DAC) coupled to the intermediate frequency processor and configured to convert the WLAN digital intermediate frequency signal into the WLAN analog intermediate frequency signal (a digital-to-analog converter (DAC) (e.g., the DAC 316 from FIG. 3) configured to perform digital-to-analog conversion of the digital composite signal without the self-jamming interference as it was removed in the arithmetic unit 324, [0068]-0070]).”
Regarding claim 3, Rimini discloses,
“ wherein the intermediate frequency processor is further configured to further process the WLAN digital baseband signal by performing digital up-conversion (wherein the shared NLIC module (e.g., the NLIC module 302) may comprise: a first analog-to-digital converter (ADC) (e.g., the ADC 312 from FIG. 3) configured to perform analog-to-digital conversion of a baseband version of the signal transmitted on the first aggressor frequency band to generate a digitized aggressor signal, [0068]-[0072]) and at least one of rate conversion, pre-equalization, or gain control processing ( a controller (e.g., the controller 310) configured to: program a sampling rate for the one or more of the first and second ADCs (e.g., the ADCs 312, 314) based on a bandwidth associated with the first aggressor frequency band and program a sampling rate for the one or more of the first and second ADCs (e.g., the ADCs 312, 314) based on a bandwidth associated with the second aggressor frequency band, [0072]).”
Regarding claim 4, Rimini discloses,
“wherein the receiver is further configured to receive control information from the baseband chip, wherein the processor further comprises a signal generator configured to generate a digital control signal based on the control information (the cross jamming mechanism may be a function of the aggressor transmission frequency and the victim receiving frequency, and therefore may be known, for example, by the RF software used by the controller 310. In addition, the controller 310 may be configured to program an appropriate sampling rate for the ADCs based on the aggressor and victim signal bandwidth also known a-priori, [0054], [0072]), wherein the DAC is further configured to convert the digital control signal into an analog control signal (a digital-to-analog converter (DAC) (e.g., the DAC 316 from FIG. 3) configured to perform digital-to-analog conversion of the digital composite signal without the self-jamming interference as it was removed in the arithmetic unit 324, [0068]-[0070]), and wherein the transmitter is further configured to send the analog control signal to the radio frequency processing apparatus (a third interfacing circuit (e.g., a de-multiplexer 330 from FIG. 3) configured to interface the DAC (e.g., the DAC 316) with the second transceiver (e.g., the transceiver 306) during the first operating mode, and to interface the DAC (e.g., the DAC 316) with the first transceiver (e.g., the transceiver 304) during the second operating mode, [0070]).”
Regarding claim 5, Rimini discloses,
“wherein the processor further comprises a superimposer configured to superimpose the digital control signal on the WLAN digital intermediate frequency signal to obtain a superimposed digital signal (an adaptive NLIC filter (e.g., the NLIC filter 318 from FIG. 3) configured to process the digitized aggressor signal to generate an estimated interference signal, a circuit (e.g., an arithmetic unit 324 from FIG. 3) configured to subtract the estimated interference signal from the digital composite intended signal plus self-jamming interference to remove the self-jamming interference, and a digital-to-analog converter (DAC) (e.g., the DAC 316 from FIG. 3) configured to perform digital-to-analog conversion of the digital composite signal without the self-jamming interference as it was removed in the arithmetic unit 324, [0068]-[0070]), wherein the DAC is further configured to convert the superimposed digital signal into an analog signal, wherein the analog signal comprises the analog control signal and the WLAN analog intermediate frequency signal (a digital-to-analog converter (DAC) (e.g., the DAC 316 from FIG. 3) configured to perform digital-to-analog conversion of the digital composite signal without the self-jamming interference as it was removed in the arithmetic unit 324, [0068]-[0070]), and wherein the transmitter is further configured to send the analog signal to the radio frequency processing apparatus  (a third interfacing circuit (e.g., a de-multiplexer 330 from FIG. 3) configured to interface the DAC (e.g., the DAC 316) with the second transceiver (e.g., the transceiver 306) during the first operating mode, and to interface the DAC (e.g., the DAC 316) with the first transceiver (e.g., the transceiver 304) during the second operating mode, [0070]).”
Regarding claim 6, Rimini discloses,
“wherein the receiver is further configured to receive control information from the baseband chip (The apparatus (e.g., the wireless communication device 300) may further comprise a controller (e.g., the controller 310 from FIG. 3) configured to program the adaptive NLIC filter (e.g., the NLIC filter 318) according to a non-linear self-jamming mechanism, [0071]), wherein the processor is further configured to generate a digital control signal based on the control information and convert the digital control signal into an analog control signal (the first ADC (e.g., the ADC 312), the second ADC (e.g., the ADC 314), and the DAC (e.g., the DAC 316) may operate utilizing a common reference clock signal (e.g., the clock signal 317 illustrated in FIG. 3). The apparatus (e.g., the wireless communication device 300) may further comprise a controller (e.g., the controller 310 from FIG. 3) configured to program the adaptive NLIC filter (e.g., the NLIC filter 318) according to a non-linear self-jamming mechanism, [0071]), and wherein the transmitter is further configured to send the analog control signal to the radio frequency processing apparatus (a third interfacing circuit (e.g., a de-multiplexer 330 from FIG. 3) configured to interface the DAC (e.g., the DAC 316) with the second transceiver (e.g., the transceiver 306) during the first operating mode, and to interface the DAC (e.g., the DAC 316) with the first transceiver (e.g., the transceiver 304) during the second operating mode, [0070]).”
Regarding claim 9, Rimini discloses,
A signal processing chip (transceiver-2 306; digital-chip) comprising: 
“a receiver configured to receive a wireless local area network (WLAN) (the first RATs may comprise  Wireless Local Area Network (WLAN) technology, [0066]) analog intermediate frequency signal from a baseband processing apparatus (digital-chip of transceiver-2 receives signal from DAC 316 via demultiplexer 330, Fig. 3 and [0051]-[0055])”; 
“a processor coupled to the receiver and configured to process the WLAN analog intermediate frequency signal to obtain a WLAN digital baseband signal (digital-chip ADC in transceiver-2 converts DAC victim 316 signal to digital baseband signal, Fig. 3 and [0051]-[0055]) ”; 
“a digital-to-analog converter (DAC) coupled to the processor and configured to convert the WLAN digital baseband signal into a WLAN analog baseband signal (digital-chip DAC in transceiver-2 converts the baseband signal into analog signal, Fig. 3 and [0051]-[0055])”; and 
“a transmitter coupled to the DAC and configured to send the WLAN analog baseband signal to a radio frequency chip (analog-chip in transceiver-2 converts baseband signal to RF signal for transmission, Fig. 3 and [0051]-[0055]) .”
Regarding claim 10, Rimini discloses,
“wherein the processor comprises: an analog-to-digital converter (ADC) configured to convert the WLAN analog intermediate frequency signal into a WLAN digital intermediate frequency signal (digital-chip ADC in transceiver-2 converts DAC victim 316 signal to digital baseband signal, Fig. 3 and [0051]-[0055]) ; and an intermediate frequency processor configured to process the WLAN digital intermediate frequency signal to obtain the WLAN digital baseband signal (An RX data processor 260 then receives and processes the N.sub.R received symbol streams from N.sub.R receivers 254 based on a particular receiver processing technique to provide N.sub.T "detected" symbol streams. The RX data processor 260 then demodulates, deinterleaves and decodes each detected symbol stream to recover the traffic data for the data stream, Fig. 3, [0041] and [0048]-[0052]).”
Regarding claim 11, Rimini discloses,
“wherein the intermediate frequency processor is further configured to further process the WLAN digital intermediate frequency signal by performing digital down-conversion and filtering (An RX data processor 260 then receives and processes the N.sub.R received symbol streams from N.sub.R receivers 254 based on a particular receiver processing technique to provide N.sub.T "detected" symbol streams. The RX data processor 260 then demodulates, deinterleaves and decodes each detected symbol stream to recover the traffic data for the data stream, Fig. 3, [0041] and [0048]-[0052]).”
Regarding claim 12, Rimini discloses,
“wherein the receiver is further configured to receive an analog control signal from the baseband processing apparatus, wherein the ADC is further configured to convert the analog control signal into a digital control signal (the cross jamming mechanism may be a function of the aggressor transmission frequency and the victim receiving frequency, and therefore may be known, for example, by the RF software used by the controller 310. In addition, the controller 310 may be configured to program an appropriate sampling rate for the ADCs based on the aggressor and victim signal bandwidth also known a-priori, [0054], [0072]), wherein the processor further comprises an obtainer configured to obtain control information from the digital control signal (digital-chip DAC in transceiver-2 converts the baseband signal into analog signal, Fig. 3 and [0051]-[0055]), and wherein the transmitter is further configured to send the control information to the radio frequency chip (analog-chip in transceiver-2 converts baseband signal to RF signal for transmission, Fig. 3 and [0051]-[0055]) .”
Regarding claim 13, Rimini discloses,
“wherein the receiver is further configured to receive an analog signal (a third interfacing circuit (e.g., a de-multiplexer 330 from FIG. 3) configured to interface the DAC (e.g., the DAC 316) with the second transceiver (e.g., the transceiver 306) during the first operating mode,  [0070]), wherein the analog signal comprises the analog control signal and the WLAN analog intermediate frequency signal, wherein the ADC is further configured to convert the analog signal into a digital signal, wherein the digital signal comprises the digital control signal and the WLAN digital intermediate frequency signal (the first ADC (e.g., the ADC 312), the second ADC (e.g., the ADC 314), and the DAC (e.g., the DAC 316) may operate utilizing a common reference clock signal (e.g., the clock signal 317 illustrated in FIG. 3). The apparatus (e.g., the wireless communication device 300) may further comprise a controller (e.g., the controller 310 from FIG. 3) configured to program the adaptive NLIC filter (e.g., the NLIC filter 318) according to a non-linear self-jamming mechanism, [0071]), and wherein the processor further comprises a filter configured to filter the digital signal to obtain the digital control signal and the WLAN digital intermediate frequency signal (the first ADC (e.g., the ADC 312), the second ADC (e.g., the ADC 314), and the DAC (e.g., the DAC 316) may operate utilizing a common reference clock signal (e.g., the clock signal 317 illustrated in FIG. 3). The apparatus (e.g., the wireless communication device 300) may further comprise a controller (e.g., the controller 310 from FIG. 3) configured to program the adaptive NLIC filter (e.g., the NLIC filter 318) according to a non-linear self-jamming mechanism, [0071])”
Regarding claim 14, Rimini discloses,
“wherein the receiver is further configured to receive an analog control signal from the baseband processing apparatus, wherein the processor is further configured to convert the analog control signal into a digital control signal and obtain control information from the digital control signal (the cross jamming mechanism may be a function of the aggressor transmission frequency and the victim receiving frequency, and therefore may be known, for example, by the RF software used by the controller 310. In addition, the controller 310 may be configured to program an appropriate sampling rate for the ADCs based on the aggressor and victim signal bandwidth also known a-priori, [0054], [0072]), wherein the processor further comprises an obtainer configured to obtain control information from the digital control signal (digital-chip DAC in transceiver-2 converts the baseband signal into analog signal, Fig. 3 and [0051]-[0055]), and wherein the transmitter is further configured to send the control information to the radio frequency chip (analog-chip in transceiver-2 converts baseband signal to RF signal for transmission, Fig. 3 and [0051]-[0055])”
Regarding claim 15, Rimini discloses,
“a low-noise amplifier configured to perform low-noise amplification on the WLAN analog intermediate frequency signal to obtain an amplified WLAN analog intermediate frequency signal, and wherein the processor is further configured to generate the WLAN digital baseband signal based on the amplified WLAN analog intermediate frequency signal (Each receiver 254 conditions (e.g., filters, amplifies, and downconverts) a respective received signal, digitizes the conditioned signal to provide samples, and further processes the samples to provide a corresponding "received" symbol stream, [0040])”.
Regarding claim 17, Rimini discloses,
A communications device (Fig. 3; 300) comprising:
a baseband processing apparatus comprising a baseband chip  (i.e., NLIC module, Fig. 3) configured to pass a wireless local area network (WLAN) (the first RATs may comprise  Wireless Local Area Network (WLAN) technology, [0066]) analog baseband signal (Fig. 3 and [0048]-[0055])”;
a first signal processing chip  comprising 
“a first receiver configured to receive a wireless local area network (WLAN) (the first RATs may comprise  Wireless Local Area Network (WLAN) technology, [0066]) analog baseband signal from the baseband chip (NLIC module receives signal from Analog-Chip  via multiplexer 326 and 328, Fig. 3 and [0053]-[0055])”; 
“an analog-to-digital converter (ADC) coupled to the receiver (ADC 312 or ADC 314, Fig. 3) and configured to convert the WLAN analog baseband signal into a first WLAN digital baseband signal (a first analog-to-digital converter (ADC) (e.g., the ADC 312 from FIG. 3) configured to perform analog-to-digital conversion of a baseband version of the signal transmitted on the first aggressor frequency band to generate a digitized aggressor signal, a second ADC (e.g., the ADC 314 from FIG. 3) configured to perform analog-to-digital conversion of the composite intended signal plus self-jamming interference to generate a digital composite signal, [0068]-[0072])”; 
“a first processor  (The apparatus (e.g., the wireless communication device 300) may further comprise a controller (e.g., the controller 310 from FIG. 3) configured to program the adaptive NLIC filter (e.g., the NLIC filter 318) according to a non-linear self-jamming mechanism, [0071]) and configured to process the WLAN digital baseband signal to obtain a WLAN analog intermediate frequency signal (a digital-to-analog converter (DAC) (e.g., the DAC 316 from FIG. 3) configured to perform digital-to-analog conversion of the digital composite signal without the self-jamming interference as it was removed in the arithmetic unit 324, [0068]-0070])”; and 
“a first transmitter coupled to the processor and configured to send the WLAN analog intermediate frequency signal to a radio frequency processing apparatus (a third interfacing circuit (e.g., a de-multiplexer 330 from FIG. 3) configured to interface the DAC (e.g., the DAC 316) with the second transceiver (e.g., the transceiver 306) during the first operating mode, and to interface the DAC (e.g., the DAC 316) with the first transceiver (e.g., the transceiver 304) during the second operating mode, [0070])”;
a radio frequency processing apparatus (transceiver 306; Fig. 3) connected to the baseband processing apparatus (transceiver 306 is connected to NLIC module via demultiplexer, Fig. 3) and comprising
a second signal processing chip (transceiver-2 306; digital-chip) comprising: 
“a second receiver configured to receive a wireless local area network (WLAN) (the first RATs may comprise  Wireless Local Area Network (WLAN) technology, [0066]) analog intermediate frequency signal from the first transmitter (digital-chip of transceiver-2 receives signal from DAC 316 via demultiplexer 330, Fig. 3 and [0051]-[0055])”; 
“a second processor coupled to the receiver and configured to process the WLAN analog intermediate frequency signal to obtain a WLAN digital baseband signal (digital-chip ADC in transceiver-2 converts DAC victim 316 signal to digital baseband signal, Fig. 3 and [0051]-[0055]) ”; 
“a second digital-to-analog converter (DAC) coupled to the processor and configured to convert the WLAN digital baseband signal into a WLAN analog baseband signal (digital-chip DAC in transceiver-2 converts the baseband signal into analog signal, Fig. 3 and [0051]-[0055])”; and 
“a second transmitter configured to send the WLAN analog baseband signal, a radio frequency chip configured to convert the WLAN analog baseband signal into a WLAN radio frequency signal(analog-chip in transceiver-2 converts baseband signal to RF signal for transmission, Fig. 3 and [0051]-[0055]);” and
“an antenna coupled to the radio frequency processing apparatus and configured to transmit the WLAN radio frequency signal (each data stream is transmitted over a respective transmit antenna. TX data processor 214 formats, codes, and interleaves the traffic data for each data stream based on a particular coding scheme selected for that data stream to provide coded data, [0036]-[0040]).”
Regarding claim 18, Rimini discloses,
 	“wherein the processor comprises: an intermediate frequency processor configured to process the WLAN digital baseband signal to obtain a WLAN digital intermediate frequency signal (a first analog-to-digital converter (ADC) (e.g., the ADC 312 from FIG. 3) configured to perform analog-to-digital conversion of a baseband version of the signal transmitted on the first aggressor frequency band to generate a digitized aggressor signal, a second ADC (e.g., the ADC 314 from FIG. 3) configured to perform analog-to-digital conversion of the composite intended signal plus self-jamming interference to generate a digital composite signal, [0068]-[0072]); and a first DAC coupled to the intermediate frequency processor and configured to convert the WLAN digital intermediate frequency signal into the WLAN analog intermediate frequency signal (a digital-to-analog converter (DAC) (e.g., the DAC 316 from FIG. 3) configured to perform digital-to-analog conversion of the digital composite signal without the self-jamming interference as it was removed in the arithmetic unit 324, [0068]-0070]).”
Regarding claim 19, Rimini discloses,
“ wherein the intermediate frequency processor is further configured to further process the WLAN digital baseband signal by performing digital up-conversion (wherein the shared NLIC module (e.g., the NLIC module 302) may comprise: a first analog-to-digital converter (ADC) (e.g., the ADC 312 from FIG. 3) configured to perform analog-to-digital conversion of a baseband version of the signal transmitted on the first aggressor frequency band to generate a digitized aggressor signal, [0068]-[0072]) and at least one of rate conversion, pre-equalization, or gain control processing ( a controller (e.g., the controller 310) configured to: program a sampling rate for the one or more of the first and second ADCs (e.g., the ADCs 312, 314) based on a bandwidth associated with the first aggressor frequency band and program a sampling rate for the one or more of the first and second ADCs (e.g., the ADCs 312, 314) based on a bandwidth associated with the second aggressor frequency band, [0072]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ramini, and further in view of Sabouri et al. (US 20150280946, hereinafter “Sabouri”).
Regarding claim 7, Ramini discloses everything claimed as applied above (see claim 1), however Ramini does not disclose, “a power adjuster configured to adjust a power of the WLAN analog intermediate frequency signal to obtain an adjusted WLAN analog intermediate frequency signal, and wherein the transmitter is further configured to send the adjusted WLAN analog intermediate frequency signal to the radio frequency processing apparatus.”
In the same field of endeavor, Sabouri discloses, “a power adjuster configured to adjust a power of the WLAN analog intermediate frequency signal to obtain an adjusted WLAN analog intermediate frequency signal  (The control processor/circuitry 280 may include a power estimator 281 that is configured to generate an estimated transmit power based on information received from the feedback receive path 250. For example, the power estimator 281 may be configured to perform one or more calculations using one or more digital power estimations 273 received via the serial output pin 276. As another example, the power estimator 281 may be configured to determine a power estimation based on I and Q components corresponding to the feedback receive signal 251, [0032]-[0034]), and wherein the transmitter is further configured to send the adjusted WLAN analog intermediate frequency signal to the radio frequency processing apparatus ( The power estimator 281 may be configured to generate a power estimation at least partially based on the received transmit signal (e.g., based on the transmit signal components It 286 and Qt 287 received at the digital baseband chip 404). For example, the power estimator 281 may be configured to determine a correlation between a transmit waveform and a feedback waveform corresponding to the RF feedback signal 251, [0032]-[0034]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Ramini by specifically providing a power adjuster configured to adjust a power of the WLAN analog intermediate frequency signal to obtain an adjusted WLAN analog intermediate frequency signal, and wherein the transmitter is further configured to send the adjusted WLAN analog intermediate frequency signal to the radio frequency processing apparatus, as taught by Sabouri for the purpose of achieving an enhanced accuracy of on-chip power estimation in the baseband mode and controlling transmit power operations using on-chip power estimation may have reduced delay and improved performance [0061].

Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramini, and further in view of Huo et al. (US US 20180219587, hereinafter “Huo”).
Regarding claim 8, Ramini discloses everything claimed as applied above (see claim 1), however Ramini does not disclose, “wherein the signal processing chip is configured to connect to the radio frequency processing apparatus through a twisted pair or a coaxial cable, and wherein the transmitter is further configured to send the WLAN analog intermediate frequency signal to the radio frequency processing apparatus through the twisted pair or the coaxial cable.”
In the same field of endeavor, Huo discloses, “wherein the signal processing chip is configured to connect to the radio frequency processing apparatus through a twisted pair or a coaxial cable (one or more cables 106 may be any type of medium capable of sending signals and/or power. Cables 106 may be, but not limited to, fiber optic cables, coaxial cables, IPEX/IPX cables, and/or ethernet cables, Fig. 1 and [0029]), and wherein the transmitter is further configured to send the WLAN analog intermediate frequency signal to the radio frequency processing apparatus through the twisted pair or the coaxial cable (Baseband processing unit 102 may handle all baseband signals for all IF radios 104. Electronic signals and/or power may travel from IF radios 104 through one or more cables 106 to one or more BF modules 108. BF module 106 may be configured to receive and/or transmit wireless data, [0024]-[0026]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Ramini by specifically providing wherein the signal processing chip is configured to connect to the radio frequency processing apparatus through a twisted pair or a coaxial cable, and wherein the transmitter is further configured to send the WLAN analog intermediate frequency signal to the radio frequency processing apparatus through the twisted pair or the coaxial cable, as taught by Huo for the purpose of achieving Higher data throughputs  by using a broader frequency range, improving data encoding and/or error correction, and/or improving signal reception [0009].
Regarding claim 16, Ramini discloses everything claimed as applied above (see claim 9), however Ramini does not discloses, “wherein the signal processing chip is configured to connect to the baseband processing apparatus through a twisted pair or a coaxial cable, and wherein the receiver is further configured to receive the WLAN analog intermediate frequency signal through the twisted pair or the coaxial cable.”
In the same field of endeavor, Huo discloses, “wherein the signal processing chip is configured to connect to the baseband processing apparatus through a twisted pair or a coaxial cable (one or more cables 106 may be any type of medium capable of sending signals and/or power. Cables 106 may be, but not limited to, fiber optic cables, coaxial cables, IPEX/IPX cables, and/or ethernet cables, Fig. 1 and [0029]), and wherein the receiver is further configured to receive the WLAN analog intermediate frequency signal through the twisted pair or the coaxial cable (Baseband processing unit 102 may handle all baseband signals for all IF radios 104. Electronic signals and/or power may travel from IF radios 104 through one or more cables 106 to one or more BF modules 108. BF module 106 may be configured to receive and/or transmit wireless data, [0024]-[0026]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Ramini by specifically providing wherein the signal processing chip is configured to connect to the baseband processing apparatus through a twisted pair or a coaxial cable, and wherein the receiver is further configured to receive the WLAN analog intermediate frequency signal through the twisted pair or the coaxial cable, as taught by Huo for the purpose of achieving Higher data throughputs  by using a broader frequency range, improving data encoding and/or error correction, and/or improving signal reception [0009].
Regarding claim 20, Ramini discloses everything claimed as applied above (see claim 17), however Ramini does not discloses, “wherein the signal processing chip is configured to connect to the radio frequency processing apparatus through a twisted pair or a coaxial cable, and wherein the transmitter is further configured to send the WLAN analog intermediate frequency signal to the radio frequency processing apparatus through the twisted pair or the coaxial cable.”
In the same field of endeavor, Huo discloses, “wherein the signal processing chip is configured to connect to the radio frequency processing apparatus through a twisted pair or a coaxial cable (one or more cables 106 may be any type of medium capable of sending signals and/or power. Cables 106 may be, but not limited to, fiber optic cables, coaxial cables, IPEX/IPX cables, and/or ethernet cables, Fig. 1 and [0029]), and wherein the transmitter is further configured to send the WLAN analog intermediate frequency signal to the radio frequency processing apparatus through the twisted pair or the coaxial cable (Baseband processing unit 102 may handle all baseband signals for all IF radios 104. Electronic signals and/or power may travel from IF radios 104 through one or more cables 106 to one or more BF modules 108. BF module 106 may be configured to receive and/or transmit wireless data, [0024]-[0026]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Ramini by specifically providing wherein the signal processing chip is configured to connect to the radio frequency processing apparatus through a twisted pair or a coaxial cable, and wherein the transmitter is further configured to send the WLAN analog intermediate frequency signal to the radio frequency processing apparatus through the twisted pair or the coaxial cable, as taught by Huo for the purpose of achieving Higher data throughputs  by using a broader frequency range, improving data encoding and/or error correction, and/or improving signal reception [0009].

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20150244548: The invention is related to an apparatus includes a modulator configured to frequency modulate a control signal at a baseband device and an interface configured to transmit the frequency modulated control signal via a cable to a radio-frequency (RF) device.
US 10419048: systems and methods for direct sample, extremely wideband transceivers are disclosed. An example transceiver includes an antenna, an N bit analog to digital converter a digital signal processor, a digital to analog converter, and an adder. The N bit ADC receives a wideband RF input signal from the antenna, where the input signal includes weak signals and a strong signal, oversamples the input signal and provides a digital sample signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641